Case 6:20-cv-01652-RBD-DCI Document 22 Filed 02/02/21 Page 1 of 3 PageID 74




                          UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF FLORIDA
                               ORLANDO DIVISION

NEELKANTH DAVE,

       Plaintiff,

v.                                                       Case No. 6:20-cv-1652-Orl-37DCI

BUMBY ONE LLC; and BRIJESH
PATEL,

      Defendants.
_____________________________________

                                          ORDER

       Plaintiff sued Defendants for failure to pay overtime and minimum wage under

the Fair Labor Standards Act (“FLSA”). (See Doc. 1.) The parties moved for approval of

their FLSA settlement agreement under Lynn’s Food Stores, Inc. v. United States ex rel.

United States Department of Labor, 679 F.2d 1350, 1355 (11th Cir. 1982). (Doc. 19 (“Motion”);

Doc. 19-1 (“Agreement”).) On referral, United States Magistrate Judge Daniel C. Irick

recommends granting the Motion and approving the Agreement, finding it fair and

reasonable. (Doc. 20 (“R&R”).)

       The parties do not object to the R&R. (Doc. 21.) So the Court has examined the R&R

only for clear error. See Wiand v. Wells Fargo Bank, N.A., No. 8:12-cv-557-T-27EAJ,

2016 WL 355490, at *1 (M.D. Fla. Jan. 28, 2016); see also Macort v. Prem, Inc.,

208 F. App’x 781, 784 (11th Cir. 2006). Finding none, the R&R is due to be adopted in its

entirety.

       Accordingly, it is ORDERED AND ADJUDGED:

                                             -1-
Case 6:20-cv-01652-RBD-DCI Document 22 Filed 02/02/21 Page 2 of 3 PageID 75




     1.    U.S. Magistrate Judge Daniel C. Irick’s Report and Recommendation

           (Doc. 20) is ADOPTED, CONFIRMED, and made a part of this Order.

     2.    The parties’ Amended Joint Motion to Approve FLSA Settlement (Doc. 19)

           is GRANTED.

     3.    The parties’ Amended Settlement Agreement and Release of FLSA Claims

           (Doc. 19-1) is APPROVED.

     4.    This case is DISMISSED WITH PREJUDICE.

     5.    The Clerk is DIRECTED to terminate all pending motions and close the file.

     DONE AND ORDERED in Chambers in Orlando, Florida, on February 2, 2021.




                                       -2-
Case 6:20-cv-01652-RBD-DCI Document 22 Filed 02/02/21 Page 3 of 3 PageID 76




Copies to:
Counsel of Record




                                    -3-
